      Case 1:20-mc-00035-UNA Document 1 Filed 05/26/20 Page 1 of 7



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
                                                     Case: 1:20-mc-00035
                                                     Assigned To : Unassigned
                                                     Assign. Date : 05/26/2020
                                                     Description: Misc.
 In Re DMCA Subpoena to              Case No. __________________
 Google LLC



     REQUEST TO THE CLERK FOR ISSUANCE OF SUBPOENA TO
  GOOGLE LLC PURSUANT TO 17 U.S.C. § 512(h) TO IDENTIFY ALLEGED
                        INFRINGERS

       Petitioner U.S. Chamber of Commerce Foundation (“USCCF”), by counsel,

hereby requests that the Clerk of this Court issue a subpoena to Google LLC to identify

the alleged infringer(s) at issue pursuant to the Digital Millennium Copyright Act

(“DMCA”), 17 U.S.C. § 512(h) (the “Section 512(h) Subpoena”). The proposed Section

512(h) Subpoena is attached hereto as Exhibit A.

       The proposed Section 512(h) Subpoena is directed to Google LLC, a service

provider that provides network services to the owner(s) and user(s) of the email addresses

savesmallbusinessgrants@gmail.com and savessmallbuisness@gmail.com. The owner(s)

and user(s) of the email addresses savesmallbusinessgrants@gmail.com and

savessmallbuisness@gmail.com have used Google LLC’s services to infringe one or

more copyrights owned by USCCF.

       USCCF has satisfied the requirements for issuance of a subpoena pursuant to 17

U.S.C. § 512(h):

       (1)     USCCF has submitted a copy of the notification sent pursuant to 17

U.S.C. § 512(c)(3)(A) as Exhibit 1 to the attached Declaration of Ari Meltzer dated May

22, 2020 (“Meltzer Decl.”).

                                                                    RECEIVED
                                                                               MAY 26 2020
                                                                       Clerk, U.S. District & Bankruptcy
                                                                       Court for the District of Columbia
      Case 1:20-mc-00035-UNA Document 1 Filed 05/26/20 Page 2 of 7



       (2)     USCCF has submitted the proposed Section 512(h) Subpoena attached

hereto as Exhibit A; and

       (3)     USCCF, through its counsel of record, has submitted a sworn declaration

confirming that the purpose for which the Section 512(h) Subpoena is sought is to obtain

the identity of an alleged infringer or infringers and such information will only be used

for the purpose of protecting USCCF’s rights under title 17 of the United States Code.

See Meltzer Decl. ¶ 5.

       Having complied with the statutory requirements, USCCF respectfully requests

that the Clerk expeditiously issue and sign the proposed Section 512(h) Subpoena

pursuant to 17 U.S.C. § 512(h)(4) and return it for service to Google LLC.



       May 26, 2020                   Respectfully submitted,

                                      /s/ Attison L. Barnes, III /s/
                                      Attison L. Barnes, III (Bar No. 427754)
                                      WILEY REIN LLP
                                      1776 K Street, NW
                                      Washington, DC 20006
                                      (202)719-7000 - phone
                                      abarnes@wiley.law

                                      Counsel for U.S. Chamber of Commerce
                                      Foundation




                                             2
      Case 1:20-mc-00035-UNA Document 1 Filed 05/26/20 Page 3 of 7



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



 In Re DMCA Subpoena to                             Case No. __________________
 Google LLC



                         DECLARATION OF ARI MELTZER

       I, Ari Meltzer, counsel for the U.S. Chamber of Commerce Foundation

(“USCCF”) in the above-reference matter, hereby declares as follows:

       1.      I am a partner at Wiley Rein LLP and licensed to practice law in the State

of Maryland and the District of Columbia.

       2.      I am authorized to act on behalf of USCCF.

       3.      I submit this declaration in support of USCCF’s request for issuance to

Google LLC of a subpoena pursuant to the Digital Millennium Copyright Act

(“DMCA”), 17 U.S.C. § 512(h) (the “Section 512(h) Subpoena”), to provide all

subscriber data for the accounts associated with the email addresses

savesmallbusinessgrants@gmail.com and savessmallbusiness@gmail.com to identify the

owner and user of those accounts.

       4.      Pursuant to 17 U.S.C. § 512(c)(3)(A), USCCF submitted a notification to

Google LLC identifying the infringing content transmitted by the aforementioned users

and providing the information required by 17 U.S.C. § 512(c)(3)(A). A true and accurate

copy of the submitted notification is attached hereto as Exhibit 1.

       5.      The purpose for which this Section 512(h) Subpoena is sought is to obtain

the identity of an alleged infringer or infringers and such information will only be used
      Case 1:20-mc-00035-UNA Document 1 Filed 05/26/20 Page 4 of 7



for the purpose of protecting USCCF’s rights under title 17 of the United States Code.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on May 22, 2020.



                                       _____________________________
                                       Ari Meltzer




                                              2
Case 1:20-mc-00035-UNA Document 1 Filed 05/26/20 Page 5 of 7




                         EXHIBIT 1
          Case 1:20-mc-00035-UNA Document 1 Filed 05/26/20 Page 6 of 7


David E. Weslow
202.719.7525
dweslow@wiley.law
                                                                               Wiley Rein LLP
                                                                               1776 K Street NW
                                                                               Washington, DC 20006
                                                                               Tel: 202.719.7000
May 26, 2020

VIA E-MAIL

Copyright Manager
Google LLC
1600 Amphitheater Parkway
Mountain View, CA 94043
dmca-agent@google.com

Re:    Notice of Infringement - savesmallbusiness@gmail.com and
       savesmallbusinessgrants@gmail.com


Dear Sir or Madam:

We are counsel to the U.S Chamber of Commerce Foundation (the “Chamber of Commerce
Foundation”). This letter is a notification and request concerning the unauthorized use of The
Chamber of Commerce Foundation’s intellectual property on networks and services by Google.

On March 31, 2020, the Chamber of Commerce Foundation filed a U.S. federal trademark
application for SAVE SMALL BUSINESS (U.S. Serial No. 88854008) in association with providing
financial assistance programs and services for small businesses hurt by the COVID-19 pandemic.
The Chamber of Commerce Foundation’s SAVE SMALL BUSINESS initiative was announced
publicly on April 14, 2020 and the Foundation uses the domain name savesmallbusiness.com to
receive applications for grants. The Chamber of Commerce Foundation and its related
organizations own all rights in the copyright protected content of the SAVE SMALL BUSINESS
website.

It has been brought to the Chamber of Commerce Foundation’s attention the owner(s) of the
Google accounts savesmallbusiness@gmail.com and savesmallbusinessgrants@gmail.com
have been using the accounts to impersonate the Chamber of Commerce Foundation by sending
emails including unauthorized copies of the Chamber of Commerce Foundation’s copyright
protected content in an attempt to fraudulently solicit confidential information from unsuspecting
consumers.

We        are     formally    notifying   you       of    savesmallbusiness@gmail.com         and
savesmallbusinessgrants@gmail.com’s misconduct and requesting that you deny further hosting,
caching, email and/or related services to the owner/operator of savesmallbusiness@gmail.com
and savesmallbusinessgrants@gmail.com pursuant to the Digital Millennium Copyright Act, 17
U.S.C. § 512. With express notice that a customer is misusing your services to conduct activities
in violation of the law, and presumably in violation of your Terms of Service, we expect that you
are able to make a reasonable determination to deny services for savesmallbusiness@gmail.com
and savesmallbusinessgrants@gmail.com.
         Case 1:20-mc-00035-UNA Document 1 Filed 05/26/20 Page 7 of 7
Copyright Manager
Google LLC
May 26, 2020
Page 2


I have a good faith belief that use of the Chamber of Commerce Foundation’s copyright protected
material in the manner complained of is not authorized by the copyright owner, its agent, or the
law. To the best of my knowledge, and under penalty of perjury, the information contained in this
letter is accurate and I am authorized to act on behalf of The Chamber of Commerce Foundation,
owner of the infringed exclusive rights described above.

If you have any questions concerning the foregoing, please do not hesitate to contact me.

Sincerely yours,




David E. Weslow
